DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 – 21 directed to inventions that are non-elected without traverse.  Accordingly, claims 11 – 21 have been cancelled.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art does not disclose a load transporting apparatus configured to move a load bearing frame carrying a load over a base surface, comprising: 
a support foot providing a first load bearing surface; 
a lift mechanism during a step operation configured to raise the support foot off of the base surface, lower the support foot onto the base surface, and raise the load off of the base surface; 
a first travel mechanism configured to move the lift mechanism along a non-linear horizontal path; 

a control system configured to operate the first travel mechanism and the second travel mechanism simultaneously to move the lift mechanism along a selected horizontal path.
Claims 2 – 6 depend from independent claim 1, and therefore, are also allowed.

Regarding claim 7, the prior art does not disclose a load transporting apparatus configured to move a load bearing frame carrying a load over a base surface, comprising: 
a support foot; 
a lift mechanism during a step operation configured to raise the support foot off of the base surface, lower the support foot onto the base surface, and raise the load off of the base surface; 
a first travel mechanism configured to move the lift mechanism along a non-linear horizontal path while supporting at least a portion of the load; 
a second travel mechanism configured to move the lift mechanism along a different horizontal path while supporting the same portion of the load as the first travel mechanism; and 
a control system configured to operate the first travel mechanism and the second travel mechanism simultaneously to move the lift mechanism along a selectable horizontal path.  Claims 8 – 10 depend from independent claim 7, and therefore, are also allowed.


Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.  Applicant has amended withdrawn independent claims 11 and 17 to include the allowable terms of allowed claim 1.  However, they do not include all of the limitations of allowable independent claims 1 or 7.  Therefore, withdrawn claims 11 – 21 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/           Examiner, Art Unit 3611          

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611